Exhibit 10.3

 



SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

 

GEMINI MASTER FUND, LTD.,

 

Plaintiff,

 

-against-

 

AETHLON MEDICAL, INC.,

 

Defendant.

 

 

Index No. 652358/2012

 

STIPULATION OF DISMISSAL OF ACTION WITH PREJUDICE

 

 

 

IT IS HEREBY STIPULATED AND AGREED, by and among the parties to the
above-captioned action by their undersigned attorneys of record, that pursuant
to CPLR § 3217(a)(2), this action is hereby voluntarily discontinued with
prejudice with each party to bear its own costs, no party hereto is an infant,
incompetent person for whom a committee has been appointed or conservatee and no
person not a party has an interest in the subject matter of the action.

 

Dated: February __, 2014   Dated: February __, 2014       FULBRIGHT & JAWORSKI
LLP   OLSHAN FROME WOLOSKY LLP       By: By:   Mark A. Robertson
666 Fifth Avenue
New York, NY 10103
(212) 318-3304
mark.robertson@nortonrosefulbright.com     Thomas J. Fleming (TF4423)
Park Avenue Tower
65 East 55th Street
New York, New York 10022
(212) 451-2300           Attorneys for Defendant   Attorneys for Plaintiff

 

 

